TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00235-CV


Janet Kennedy and Alamo Ranch, Inc., Appellants

v.

Bobby Joe Kennedy, Appellee




FROM THE DISTRICT COURT OF HAYS COUNTY, 274TH JUDICIAL DISTRICT
NO. 99-1437, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING


O R D E R

		This Court requests a status report on the progress of this appeal.  The notice of
appeal was filed April 24, 2006.  Appellant Janet Kennedy asserts that the order appealed from was
signed on or about March 30, 2006.  The clerk's and reporter's records were due to be filed no later
than 120 days after judgment.  Tex. R. App. P. 35.1.  Accepting appellant's asserted order date, the
records were due July 28, 2006.
		On April 28, 2006, appellant filed a motion in this Court requesting that we order that
the records be prepared without cost to her.  On May 17, 2006, we denied the motion concluding that
the statutes and rules require the necessary determinations to be made first in the trial court.  See Tex.
Civ. Prac. & Rem. Code Ann. § 13.003 (West 2002); Tex. R. App. P. 20.1.
		Record preparation is the responsibility of the trial court clerk and the court reporter,
but that duty is triggered only if the appellant fulfills her responsibilities to pay for the record, make
arrangements to pay for the record, or obtain the rulings necessary to entitle her to preparation of the
record without cost to her.  See Tex. R. App. P. 35.3.  There is no indication that appellant has paid
or made arrangements to pay for either the clerk's record or the reporter's record.  Filings in this
Court indicated that a hearing was being held in the trial court in July 2006, but we have received
nothing indicating the result of that hearing.  Appellant sent letters to this Court, filed September 7,
2006, and September 28, 2006, indicating that the reporter's record was being prepared.  No records
have been filed with this Court. 
		Appellant and appellee are each directed to file a report with this Court concerning
the status of record preparation for this appeal.  In addition, appellant is directed to explain why
no record has been filed in this Court.  The reports shall be filed on or before January 16, 2007.
		Ordered December 19, 2006.
 

  
						G. Alan Waldrop, Justice
Before Justices B. A. Smith, Puryear and Waldrop